Title: Credentials as a Delegate to Continental Congress, 21–22 June 1780
From: Virginia Delegates in Congress
To: 


In the House of Delegates.the 21st: of June 1780
Resolved that Theodorick Bland jn: Esquire be appointed a Delegate to represent this Commonwealth in Congress until the first Monday in November next in the room of Cyrus Griffin Esqr: who hath resigned; Also that Joseph Jones, James Madison jn: Theodorick Bland jn: James Henry, and Meriwether Smith Esquires be appointed Delegates to represent this Commonwealth in Congress for one Year from the first Monday in November next; they having been so elected by joint Ballot of both Houses of Assembly.

June 22d: 1780


Agreed to by the Senate
Teste
John Beckley C. h. d.


Will: Drew: C. S.
A Copy
John Beckley C. h. d.



